14-971
    Wang v. Lynch
                                                                                BIA
                                                                           Nelson, IJ
                                                                        A200 752 645


                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.     WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 14th day of October, two thousand fifteen.

    PRESENT:
             DEBRA ANN LIVINGSTON,
             SUSAN L. CARNEY,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    LANYING WANG,
             Petitioner,

                    v.                                               14-971
                                                                     NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                            Matthew J. Harris,
                                               Brooklyn, New York.
     

                                          1 
FOR RESPONDENT:                               Joyce R. Branda, Acting
                                              Assistant Attorney General;
                                              Derek C. Julius, Senior
                                              Litigation Counsel; Karen
                                              L. Melnik, Trial Attorney;
                                              Tyler C. King, Law Clerk,
                                              Office of Immigration
                                              Litigation, United States
                                              Department of Justice,
                                              Washington D.C.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

       Petitioner Lanying Wang, a native and citizen of the

People’s Republic of China, seeks review of a March 26,

2014    decision      of   the   BIA,    affirming       the   June    14,   2012

decision       of   an     Immigration        Judge   (“IJ”),    denying       her

application for asylum, withholding of removal, and relief

under    the    Convention       Against       Torture    (“CAT”).        In    re

Lanying Wang, No. A200 752 645 (B.I.A. Mar. 26, 2014),

aff’g No. A200 752 645 (Immig. Ct. N.Y.C. June 14, 2012).

We   assume     the      parties’   familiarity       with     the    underlying

facts and procedural history in this case.


 

                                         2 
      Under the circumstances of this case, we have reviewed

both the BIA’s and IJ’s opinions.                       See Zaman v. Mukasey,

514 F.3d 233,    237       (2d    Cir.     2008)    (per    curiam).       The

applicable standards of review are well established.                              8

U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d
510, 513 (2d Cir. 2009).                   For asylum applications like

Wang’s,   governed         by    the    REAL     ID    Act,    the   agency   may,

“[c]onsidering the totality of the circumstances . . . base

a   credibility      determination         on    the    demeanor,     candor,    or

responsiveness of the applicant or witness, the inherent

plausibility of the applicant’s or witness’s account,” and

inconsistencies       in        an    applicant’s       statements    and     other

record evidence “without regard to whether” they go “to the

heart        of      the        applicant’s            claim.”          8 U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

163-64 (2d Cir. 2008) (per curiam).                       Here, the agency’s

adverse       credibility            determination        is     supported       by

substantial evidence.

      The IJ reasonably found Wang’s testimony inconsistent

and implausible.            Wang testified to intense surveillance

 

                                          3 
from    family    planning   officials      that    consisted    of   daily

visits to monitor her body shape and eating habits.                   Wang’s

asylum     application       included       no     reference     to     that

monitoring.       The IJ properly relied on this omission in

making    her    adverse   credibility      determination,      since   the

kind of constant pressure Wang testified to was at the

heart of her claim of persecution based on Chinese family

planning policies.         See Xian Tuan Ye v. Dep’t of Homeland

Sec., 446 F.3d 289, 295 (2d Cir. 2006) (per curiam); see

also Xiu Xia Lin, 534 F.3d at 166 n.3 (explaining that

inconsistency      and   omission    are    “functionally      equivalent”

for credibility purposes).

       Furthermore, the IJ reasonably found implausible Wang’s

testimony that family planning officials did not require

her to undergo any gynecological exams to make sure the IUD

remained in place.         An IJ is entitled to consider whether

an asylum applicant’s testimony is inherently implausible.

Gas v. U.S.Atty.Gen., 400 F.3d 963, 964 (2d Cir. 2008)(per

curiam).        Our review of an IJ’s credibility finding is

highly     deferential.        Id.        (internal    quotation       marks

 

                                     4 
omitted).     However, the IJ’s findings must be “tethered to

record evidence.”            Yan v. Mukasey, 509 F.3d 63, 67 (2d Cir.

2007) (per curiam).

       Here, the IJ’s finding is based on Wang’s testimony

that    family        planning      officials           had     access    to    medical

facilities       to     perform      abortions.               If    family     planning

officials have access to medical facilities, then it makes

little sense to eschew those facilities in favor of daily

monitoring.       Moreover, the IJ reasonably found implausible

Wang’s testimony that officials checked on her body shape

multiple     times       a    day.               Wang       submitted     no     country

conditions    evidence         to    show        how    often      Chinese     officials

typically     monitored          violators             of   the     family      planning

policy, and “the reasons for [the IJ’s] incredulity are

evident.”     Id.       It makes little sense that officials would

devote such manpower and resources to one individual, when

more efficient methods of monitoring were available, such

as periodic gynecological testing.

       Finally, the IJ reasonably gave little weight to the

letters     from        Wang’s       neighbors.                 The      letters     are

 

                                            5 
substantially similar to one another and contain several

sentences             that     appear          unaltered        in      each     letter.

“[S]triking            similarities            between         affidavits        are     an

indication that the statements are ‘canned.’”                             Mei Chai Ye

v. U.S. Dep’t of Justice, 489 F.3d 517, 524 (2d Cir. 2007)

(citation omitted).                 Submission of a canned affidavit is

itself       a    sufficient         basis       for     an    adverse     credibility

determination.               Id.    at    526        (“[W]illingness     to    submit     a

false    document            is     in    itself         sufficient      evidence        of

incredibility.”).                  Moreover,           these    letters        were     all

submitted by Wang in support of her claim, thus increasing

any suspicion their similarity arouses.                           Singh v. BIA, 438
F.3d 145, 148 (2d Cir. 2006) (per curiam).                             The IJ was not

required         to    credit      Wang’s      explanation,       as    her    statement

that she asked for letters, but did not tell her neighbors

what    to       write,      did   not    clarify        why   the     letters    are   so

similar.         See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir.

2005).            Accordingly,           the    IJ      reasonably       found    Wang’s

supporting documents insufficient to rehabilitate her



 

                                                6 
incredible testimony.         See Biao Yang v. Gonzales, 496 F.3d
268, 273 (2d Cir. 2007) (per curiam).

       For the foregoing reasons, the petition for review is

DENIED.     As    we   have   completed   our   review,    any   stay   of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.              Any pending request

for oral argument in this petition is DENIED in accordance

with    Federal   Rule   of   Appellate    Procedure      34(a)(2),     and

Second Circuit Local Rule 34.1(b).



                                  FOR THE COURT:
                                  Catherine O=Hagan Wolfe, Clerk




 

                                    7